           Case 1:20-cr-00193-CMH Document 74 Filed 06/08/21 Page 1 of 1 PageID# 671




                            (JnitB'O              OisjiZicT Couvzr

                                                OiSratcr cF y}ac^\^\/^
                                                                                         1 e i-84"
                                                      0}V!S}0/^
                                                                                           JUN -8 2021

                                                                                      CLERK. U.S. DISTRIC) CCJR'
                                             CfiSiF      /;?y-c/?-/93                    ALEXANDRIA. VIRGINIA



                    \
                1
                        (A^ififc 37f9nfs of                    ^



                                                              ')    f^eCf>ut7ST f=oe PotSLxc QcfFe-yOcffl
                        Per^K pi^F^a p2]S,ns\^i               ^
                         rp^Fi=^A;/7/5A/r3                    ')



                        fke                           Fafafi               Oiee^xr^s^ ufFcT          fPeou^^sr
                         ChfAf^O.F Op                        10 pupi^ic OtfpFT^Oi^F,                oV
._   ar--- --   ■

                         FfFP^T^^fAc                   TkF                                   Tk/s 3lF<7c-A/a pj4y
                         6f :5\AhJ{F f %0Z]




                                                                   C1 SiAf^F ZoZ /




                                                                   7coi /!/!/" FoAF
                                                                   /\i^exAFDF.}A ,V}flQiKfJA 2731k
                                                                   CAddress ^
                                                                                                                   ._   .   —-
